Case 6:20-cv-00146-LEK-ATB Document 2-5 Filed 02/11/20 Page 1 of 3




                        Case No.: 6:20-CV-0146 (LEK/ATB)




   EXHIBIT D
Case 3:19-cv-07853-BRM-TJB
        Case
           Case
             6:20-cv-00146-LEK-ATB
                2:16-cv-05088-JP
                             Document
                                 Document
                                   Document
                                      14-2 12
                                            Filed
                                              2-5
                                                Filed
                                                   05/30/19
                                                    Filed
                                                      09/26/16
                                                          02/11/20
                                                             PagePage
                                                                   12
                                                                    Page
                                                                      of
                                                                      1 of
                                                                         62
                                                                          22PageID:
                                                                            of 3    198




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  JOHN DOE                                         :           CIVIL ACTION
                                                   :
         v.                                        :
                                                   :
  THE TRUSTEES OF THE UNIVERSITY                   :
  OF PENNSYLVANIA, a Pennsylvania                  :
  Non-Profit Corporation                           :           NO. 16-5088

                                               ORDER

         AND NOW, this 26th day of September, 2016, upon consideration of Plaintiff’s Motion

  for Permission to Proceed under a Pseudonym (Docket No. 3), and Defendant’s representation to

  the Court that it will not oppose the use of any pseudonym at this time, IT IS HEREBY

  ORDERED as follows:

         1.      The Motion is GRANTED.1


         1
            Federal Rule of Civil Procedure 10(a) generally requires parties to a lawsuit to identify
  themselves. Fed. R. Civ. P. 10(a). However, parties are permitted to proceed anonymously in
  “exceptional cases.” Doe v. Megless, 654 F.3d 404, 408 (3d Cir. 2011) (citation omitted). In
  order to proceed anonymously, “a plaintiff must show ‘both (1) a fear of severe harm, and (2) that
  the fear of severe harm is reasonable.’” Id. (quoting Doe v. Kamehameha Sch./Pauahi Bishop
  Estate, 596 F.3d 1036, 1043 (9th Cir. 2010)). Moreover, the “litigant’s reasonable fear of severe
  harm [must] outweigh[] the public’s interest in open judicial proceedings.” Id. (citing Doe v.
  C.A.R.S. Protection Plus, Inc., 527 F.3d 358, 371 n.2 (3d Cir. 2008)).
          The United States Court of Appeals for the Third Circuit has identified several factors that
  we may consider in considering a litigant’s request to proceed anonymously. Factors that favor
  anonymity include:
                 (1) the extent to which the identity of the litigant has been kept
                 confidential; (2) the bases upon which disclosure is feared or sought
                 to be avoided, and the substantiality of these bases; (3) the
                 magnitude of the public interest in maintaining the confidentiality of
                 the litigant’s identity; (4) whether, because of the purely legal nature
                 of the issues presented or otherwise, there is an atypically weak
                 public interest in knowing the litigant’s identities; (5) the
                 undesirability of an outcome adverse to the pseudonymous party
                 and attributable to his refusal to pursue the case at the price of being
                 publicly identified; and (6) whether the party seeking to sue
                 pseudonymously has illegitimate ulterior motives.
Case 3:19-cv-07853-BRM-TJB
        Case
           Case
             6:20-cv-00146-LEK-ATB
                2:16-cv-05088-JP
                             Document
                                 Document
                                   Document
                                      14-2 12
                                            Filed
                                              2-5
                                                Filed
                                                   05/30/19
                                                    Filed
                                                      09/26/16
                                                          02/11/20
                                                             PagePage
                                                                   13
                                                                    Page
                                                                      of
                                                                      2 of
                                                                         62
                                                                          32PageID:
                                                                            of 3    199



         2.      Plaintiff may proceed in the above-captioned matter under the pseudonym “John

  Doe” and may use the pseudonym “Jane Roe” to refer to the female complainant in the underlying

  disciplinary proceeding and the pseudonyms “Witness #1” and “Witness #2” to refer to the two

  student-witnesses in the underlying investigation.

         3.      Access to the actual identities of the above-listed individuals in connection with

  this matter shall be limited to this Court and Defendant only.

                                                         BY THE COURT:


                                                         /s/ John R. Padova, J.

                                                         John R. Padova, J.




  Id. at 409 (quotation omitted). Factors that disfavor anonymity include:
                  (1) the universal level of public interest in access to the identities of
                  litigants; (2) whether, because of the subject matter of this litigation,
                  the status of the litigant as a public figure, or otherwise, there is a
                  particularly strong interest in knowing the litigant’s identities,
                  beyond the public’s interest which is normally obtained; and (3)
                  whether the opposition to pseudonym by counsel, the public, or the
                  press is illegitimately motivated.
  Id. (quotation omitted).
          Here, Plaintiff’s identity has thus far been kept confidential; Plaintiff has a legitimate fear
  of significant harm should the preliminary finding of his responsibility for a sexual assault be made
  public (see Decl.of John Doe, attached as Ex. C to Pl.’s Mot.); there is a public interest in
  maintaining the confidentiality of the parties in this private, sensitive matter and little public
  interest in knowing Plaintiff’s identity because the issues raised in this case are purely legal; and
  there is no reason to believe that Plaintiff has illegitimate ulterior motives in proceeding
  anonymously. Moreover, there are no compelling factors that disfavor anonymity in this case.
  We therefore conclude that Plaintiff has a reasonable fear of severe harm that sufficiently
  outweighs the public’s interest in open judicial proceedings. Consequently, we exercise our
  discretion to permit Plaintiff to proceed anonymously in this case, and we extend that same
  consideration to the complainant and witnesses.


                                                    2
